 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   JAMES K. JORDAN,                                   Case No. 1:18-cv-00401-AWI-SAB

11                  Plaintiff,                          ORDER REQUIRING PARTIES TO MEET
                                                        AND CONFER REGARDING DISCOVERY
12          v.                                          DISPUTE

13   WONDERFUL CITRUS PACKING LLC,                      DEADLINE: JANUARY 8, 2018, BY NOON

14                  Defendant.

15

16         On March 23, 2018, James K. Jordan (“Plaintiff”) filed this action against Wonderful

17 Citrus Packing LLC (“Defendant”) alleging violation of the Age Discrimination in Employment

18 Act (“ADEA”), Title 29, United States Code, §§ 621-634. (ECF No. 1.) Defendants filed a

19 motion to dismiss that was granted on May 15, 2018; and Plaintiff’s state law infliction of
20 emotional distress claims were dismissed. (ECF Nos. 6, 11.) On May 29, 2018, Defendant filed

21 an answer and a counterclaim alleging state law causes of action. (ECF No. 15.) On September

22 10, 2018, Plaintiff’s motion to dismiss the counterclaims was denied. (ECF Nos. 18, 26, 30.)

23         On December 11, 2018, Plaintiff filed a motion to allow him to take additional

24 depositions.   (ECF No. 29.)      The parties filed a joint statement regarding the discovery

25 disagreement on January 2, 2019. (ECF No. 31.)

26         Pursuant to the Local Rules of the Eastern District of California, the parties are required

27 to meet and confer prior to bringing a motion to exceed the discovery limitations. L.R. 251(b).

28 Here, the Court finds that the parties have not sufficiently met the requirements of the Local


                                                    1
 1 Rule.

 2          Initially, the Court notes that generally, courts require a party to exhaust their allowed

 3 number of depositions before moving to conduct additional depositions.                Thykkuttathil,

 4 Thykkuttathil v. Keese, 294 F.R.D. 597, 600 (W.D. Wash. 2013); Kaseberg v. Conaco, LLC, No.

 5 15CV01637JLSDHB, 2016 WL 8729927, at *3 (S.D. Cal. Aug. 19, 2016); Nat. Res. Def.

 6 Council, Inc. v. Winter, No. CV057513FMCFMOX, 2008 WL 11338647, at *2 (C.D. Cal. July

 7 11, 2008); Aerojet Rocketydyne, Inc. v. Glob. Aerospace, Inc., No. 2:17-CV-01515-KJM-AC,

 8 2018 WL 5993585, at *1 (E.D. Cal. Nov. 6, 2018). Courts will depart from the exhaustion rule

 9 where there are multiple plaintiffs and defendants or the complexity of the case clearly warrants

10 more than ten depositions. Aerojet Rocketydyne, Inc., 2018 WL 5993585, at *1; Couch v. Wan,

11 No. 1:08CV1621 LJO DLB, 2011 WL 4499976, at *1 (E.D. Cal. Sept. 27, 2011); Century

12 Aluminum Co. v. AGCS Marine Ins. Co., No. 11-CV-02514 YGR NC, 2012 WL 2357446, at *2

13 (N.D. Cal. June 14, 2012).       Courts also find that “allowing additional depositions without

14 analyzing the need for the first 10 depositions would reward a party for taking superfluous

15 depositions early in the course of discovery.” Galajian v. Beard, No. C15-0955JLR, 2016 WL

16 5373116, at *2 n.3 (W.D. Wash. Sept. 26, 2016). The moving party is also required to exhaust

17 less expensive and burdensome means of conducting discovery before resorting to a request for

18 relief. Nat. Res. Def. Council, Inc., 2008 WL 11338647, at *2.

19          Here, Plaintiff is seeking twenty-five depositions and Defendant has requested that

20 Plaintiff identify the first ten deponents in order to determine whether the additional depositions

21 would be unreasonably cumulative or duplicative. Plaintiff has refused to identify the first ten

22 depositions; and therefore, the parties are a stymy on this issue.

23          The Court shall require Plaintiff to identify the first ten deponents and for the parties to

24 meet and confer regarding the additional fifteen depositions. The Court is not inclined to follow

25 the exhaustion rule requiring Plaintiff to take the first ten depositions and then require a second

26 motion to request additional depositions to be filed given that the discovery deadline in this
27 action is quickly approaching. (See ECF No. 21.) However, the Court also notes that this action

28 is not similar to other actions that have been found to be complex. Aerojet Rocketydyne, Inc.,


                                                     2
 1 2018 WL 5993585 (insurance liability action alleging breach of settlement agreement with

 2 multiple defendants); City of Lincoln v. United States, No. 2:16-CV-01164-KJM-AC, 2018 WL

 3 3917711, *7 (E.D. Cal. Aug. 16, 2018) (plaintiff had sued three federal defendants for liability

 4 under the Comprehensive Environmental Response, Compensation, and Liability Act, “which

 5 has been aptly called an inherently ‘complex statute with a maze-like structure and baffling

 6 language.’ ”); Couch v. Wan, 1:08-cv-1621-LJO DLB, 2011 WL 4499976, *2 (E.D. Cal. Sept.

 7 27, 2011) (action involving multiple plaintiffs and multiple defendants and allegations of

 8 multiple retaliatory acts, threats, harassment and intimation, and a RICO claim that spanned

 9 multiple events and multiple individuals); Del Campo v. Am. Corrective Counseling Servs., Inc.,

10 No. C-01-21151-JW-PVT, 2007 WL 3306496. *5 (N.D. Cal. Nov. 6, 2007) (class action where

11 five plaintiffs alleged a violation the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et

12 seq. (“FDCPA”) against eleven defendants). The action involves a single plaintiff and a single

13 defendant and the issues themselves are not complex.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1.       Plaintiff shall provide Defendant with the identity of the ten deponents that will

16                   be deposed under the presumptive ten deponent limit of Rule 30 of the Federal

17                   Rules of Civil Procedure by close of business on January 4, 2019;

18          2.       The parties shall further meet and confer on the number of additional depositions

19                   that would be needed in this action; and

20          3.       The parties shall file a supplemental joint statement by noon on January 8,

21                   2019, informing the Court of the meet and confer efforts.

22
     IT IS SO ORDERED.
23

24 Dated:        January 3, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     3
